DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant' s arguments and amendments filed on 8/11/2022 have been acknowledged and entered.
Claims 1-5, 7-11, and 13-15 are pending.  
Claims 6 and 12 have been canceled.
Claim 1 has been amended.
No new claims have been added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen et al (US 2010/0176705 A1) in view of DE202008008318 U1 
Regarding claims 1, 2, and 13, Van Herpen discloses a layered (laminar) light output device (an electrical current transmission system) comprising at least 1 transmissive substrate or with 2 substrates which are glass plates with preferably transparent electrodes (transparent conductive elements in the form of electrically conductive layers), an LED (object) connected to the electrodes (means for transfer of electrical current from the transparent structure to the object where the electrically conductive elements are exposed), and a plastic material (electrically insulating) on the on the substrate or  provided between the glass plates (abstract), [0011] and [0037] and also therefore between the electrically conductive elements where they are not touching the LED (electrically conductive elements are separated by a part of the structure which is electrically insulating).  
Van Herpen does not explicitly teach an aperture or a means for connecting the at least two electrically conductive elements to an external power supply.
However, DE202008008318 U1 teaches a bore (an aperture) as a receptacle for a lighting device [0058] such as a lamp [0048] in a transparent disk-shaped device with exposed contacts to the electrically conductive layer and teaches the conductive coating element with an electrical load connected to it by known means such as electrically conductive power-transmitting conductor tracks [0029].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bore as taught by DE202008008318 U1 in the structure of Van Herpen to accommodate a lighting device such as a lamp externally provided which would require connection to the electrically conductive elements and thus the bore must expose each of the electrically conductive elements to connect to the bulb in the structure with exposed areas of the electrically conductive elements and to provide an electrical load (power supply) connected to it by known means such as electrically conductive power-transmitting conductor tracks so that the lamp may receive power to light up. 
The preamble recitation of “for transmitting an electrical current to an object” is given little weight because it merely recites the intended use of the system, and the prior art meets this limitation by merely being capable of such intended use. See MPEP 2112.02
Regarding claim 3, Van Herpen in view of DE202008008318 U1 teaches all of the limitations of claim 1 and Van Herpen further teaches a structure with 2 glass plates surrounding the transparent insulating PVB layer rendering the electrically insulating PVB layer as a core. 
Regarding claim 5, Van Herpen in view of DE202008008318 U1 teaches all of the limitations of claim 1 and although Van Herpen does not explicitly teach the transparent layers as bonded together by laminating, Van Herpen teaches similar prior art layers’ assembly completed by laminating the glass with the LEDs inside a thermoplastic layer of PVB and DE202008008318 U1 teaches a similar laminated structure to support the lamp.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to similarly laminate the layers of Van Herpen together in order to keep the layers from separating.
Regarding claim 9, Van Herpen in view of DE202008008318 U1 teaches all of the limitations of claim 1 and Van Herpen further teaches the conductors may be patterned (provided in the form of tracks to introduce a variation in light transmission [0039].
Regarding claim 14, Van Herpen in view of DE202008008318 U1 teaches all of the limitations of claim 1 and Van Herpen further teaches the transparent layers are glass plates [0037]. 
Regarding claim 15, Van Herpen in view of DE202008008318 U1 teaches all of the limitations of claim 1 and Van Herpen further teaches the object is a light source device preferably an LED (lighting element) [0010]. 
Claims 4 and 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen et al (US 2010/0176705 A1) in view of DE202008008318 U1 and further in view of Messere et al (US 2009/0114928 A1).
Regarding claims 4, 7, 8, 10, and 11, Van Herpen in view of DE202008008318 U1 teaches all of the limitations of claims 1, 3, and 9.
Van Herpen in view of DE202008008318 U1 does not teach wherein each electrically conductive element is located between the at least one core layer and at least one transparent layer, wherein the at least two electrically conductive layers are applied as coatings to one or more of the transparent layers or wherein the pattern (tracks) are provided by etching electrically conductive coatings applied to one or more of the transparent layers. 
However, Messere teaches a similar structure for electrically connecting LEDs but provides the electrodes as coatings on the transparent glass layers between the core PVB layer and the transparent layers (Fig 1) which allows for etching different conducting zones (tracks) into the electrode material [0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to similarly apply the electrodes of Van Herpen as coatings on one of the glass layers while still contacting the LED in the aperture which to allow for etching the electrode material in order to provide different conducting zones (tracks) in the electrode material.  

Response to Arguments
Applicant’s arguments and amendments filed 8/11/2022 have been fully considered. Applicant’s arguments, and amendments with regard to the rejections under 35 U.S.C. 103 with regard to the aperture have been fully considered but are not persuasive.  Applicant argues that neither reference suggests a laminar structure which includes at least two transparent electrically conductive elements in the form of electrically conductive layers or that the aperture exposes each of the at least two electrically conductive elements.  In response to Applicant’s argument, the references clearly teach a laminar structure and 2 electrically conductive elements 3a and 3b which would be considered layers in the structure and each of these elements must be exposed by the bore in order to connect to the bulb as set forth above.  Therefore, Applicant’s arguments are not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784   


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784